Title: To Thomas Jefferson from Charles Copland, 16 January 1801
From: Copland, Charles
To: Jefferson, Thomas



Sir
Richmond 16 Jany 1801

Your favor of the 10th instant is recd in answer to which, I have to inform you—that I reced of Mr Grymes (by the sale of Tobacco placed by him in my hands) Eight hundred and fifty two pounds 9/9 this Currency for Mrs Randolph—and on the 7th of October I remitted her a bill of Exchange for five hundred and sixty six pounds 7/2 Sterling at 35 PCt. Exchange which was the lowest exchange that good bills could then be got for—That remittance was the Nett balance of the 852–9–9 after deducting my Commission and the expences of the Suit. In stating my account I charged Mrs Randolph with Commission on one half the amount of the Judgment and mentioned to her that when Mr. Grymes paid me the balance of the moiety of the Judgment, I should remit it to her without any additional charge of Commission, I informed her that you had agreed with Mr Grymes to release him on his paying a moiety of the Judgt—I have recd a letter from Mr. Grymes dated the 5th of this Month, he informs me that he can give me a bill on London for the balance of the moiety of the Judgt—I have replyed to his letter and requested him to send me the bill—which I shall remit to Mrs Randolph without delay—
I am Sir your obt Servt

Chs Copland

